


 
Exhibit 10.7
2012 Director Compensation Summary


Non-employee directors of PNM Resources, Inc. (the “Company”) receive their
annual retainer in the form of cash and stock-based compensation as determined
by the Company's Board of Directors. At the December 2011 Board meeting, the
Board approved maintaining the 2012 annual retainer for non-employee directors
at the same level previously reported for the 2011 annual retainer. Thus, the
2012 annual retainer for non-employee directors is as follows:
Annual Retainer:
 
Restricted stock rights* with a grant date market value of $55,000; and an
annual cash retainer of $52,500 paid in quarterly installments
Annual Presiding Lead Director Fee:
 
$15,000 paid in quarterly installments
Annual Committee Chair Fee:
 
$ 5,000 paid in quarterly installments (in addition to meeting attendance fees),
except that the Annual Audit and Ethics Committee Chair Fee is $10,000
Committee Meeting Attendance Fees:
 
$ 1,500 per Board Committee meeting

Directors are also reimbursed for any Board-related expenses, such as travel
expenses incurred to attend Board and Board committee meetings and director
educational programs. Further, directors are indemnified by the Company to the
fullest extent permitted by law pursuant to the Company's bylaws and
indemnification agreements between the Company and each director.


* The amount of annual restricted stock rights is determined by dividing $55,000
by the closing price of the Company's stock on the New York Stock Exchange on
the day of the grant. Restricted stock rights granted under the Company's
Omnibus Performance Equity Plan (“PEP”) each vest in three equal annual
installments beginning on the first anniversary of the grant date, subject to
vesting acceleration upon retirement from the board. These awards are typically
made at the annual meeting of directors, unless the meeting occurs during a
black-out period for trading in the Company's securities as specified in the
Company's Insider Trading Policy. As set forth under the Company's Equity
Compensation Awards Policy, under those circumstances, the Board will either (a)
schedule a special meeting after the expiration of the black-out period, (b)
make awards pursuant to a unanimous written consent executed after the
expiration of the black-out period, or (c) pre-approve the equity awards with an
effective date after the expiration of the black-out period. The date of the
awards is the date on which the Board approves the awards, unless (i) the
approval date is a non-trading day, in which case the date is the immediately
preceding trading date or (ii) in the case of pre-approval during a black-out
period, in which case the grant date is the first trading date after the
expiration of the black-out period.








